Case: 11-50136     Document: 00511650056         Page: 1     Date Filed: 10/31/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 31, 2011
                                     No. 11-50136
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FRANCELIA ARAGON GALINDO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:10-CR-169-2


Before WIENER, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Francelia Aragon Galindo (Galindo) appeals her
conditional guilty plea conviction for possession of 100 kilograms or more of
marijuana with intent to distribute. She contends that the district court erred
by denying her motion to suppress the marijuana seized after the second of two
traffic stops of her and her co-defendant, Deonde Ramont Crawford, in Big Bend
National Park (Big Bend). She asserts that the length of her detention during
the first traffic stop was unreasonable and excessive in violation of the Fourth

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50136    Document: 00511650056      Page: 2    Date Filed: 10/31/2011

                                  No. 11-50136

Amendment. She insists that the law enforcement officers who detained her did
not diligently pursue the means of investigation that would confirm or dispel
their suspicions because they did not request a K-9 unit until she had already
been detained for 45 minutes.
      We review factual findings made by a district court on a motion to
suppress for clear error and the district court’s ultimate conclusions on Fourth
Amendment issues de novo. United States v. Pack, 612 F.3d 341, 347 (5th Cir.),
opinion modified on denial of reh’g, 622 F.3d 383 (5th Cir.), cert. denied, 131
S. Ct. 620 (2010). We view the evidence in the light most favorable to the
prevailing party, in this case, the government. See id.
      For Fourth Amendment purposes, a vehicle is seized when it is stopped
and its occupants are detained. United States v. Brigham, 382 F.3d 500, 506
(5th Cir. 2004) (en banc). The legality of police investigatory stops is tested in
two steps. Pack, 612 F.3d at 349-50 (citing Terry v. Ohio, 392 U.S. 1, 19–20
(1968), and Brigham, 382 F.3d at 506). First, we examine whether the officer’s
action was justified at its inception. If we conclude that the action was justified,
we then inquire whether the officer’s subsequent actions were reasonably related
in scope to the circumstances that justified the stop. Id. at 350. “An officer’s
subsequent actions are not reasonably related in scope to the circumstances that
caused him to stop the vehicle if he detains its occupants beyond the time needed
to investigate the circumstances that caused the stop, unless he develops
reasonable suspicion of additional criminal activity in the meantime.” Id. In
such an instance, he may further detain its occupants “for a reasonable time
while appropriately attempting to dispel this reasonable suspicion.” Id.
      The testimony at the instant suppression hearing showed that Crawford
and Galindo were initially stopped for speeding and not having a park permit.
And, Galindo has not challenged the propriety of the initial stop. See United
States v. Khanalizadeh, 493 F.3d 479, 482 (5th Cir. 2007). The park ranger who
stopped Crawford and Galindo then requested that Crawford produce a driver’s

                                         2
   Case: 11-50136    Document: 00511650056      Page: 3   Date Filed: 10/31/2011

                                  No. 11-50136

license, registration for the vehicle, and proof of insurance. The park ranger was
lawfully permitted to do this as part of the traffic stop. See United States v.
Zavala, 541 F.3d 562, 576 (5th Cir. 2008).
      By the time the computer checks on Crawford’s license and registration
had been completed, Big Bend Chief Park Ranger Allen “Speed” Etheridge and
the other law enforcement officers on the scene had a reasonable suspicion of
additional criminal activity based on the following observations and information:
(1) the earlier notice from other park rangers indicated that the pickup Crawford
was driving had been traveling from the area of the Mexican border and that the
occupants of the pickup had behaved suspiciously; (2) Crawford had a Kansas
driver’s license but the pickup was registered in his name in Texas; (3) Crawford
was not able to provide proof of insurance even though the pickup had been
registered only two weeks earlier; (4) recent intelligence bulletins indicated that
drivers and vehicles from Kansas had been smuggling drugs across the Mexican
border; (5) Crawford was driving with a suspended license; (6) the cab of the
pickup was a different shade of red than the back end of the pickup, permitting
the inference that two vehicles might have been merged into one; and (7) there
were markings on the exterior of the pickup from overgrown vegetation of a
variety located near the Mexican border. As Chief Etheridge and the other law
enforcement officers had reasonable suspicion of criminal activity beyond the
traffic violations, the continued detention of Crawford and Galindo at that time
was lawful. See Pack, 612 F.3d at 350.
      Before Chief Etheridge could further investigate the additional criminal
activity, Crawford asked to use the restroom. Prior to taking Crawford to the
restroom, Chief Etheridge conducted a pat-down search of Crawford. Given the
reasons Chief Etheridge had to suspect additional criminal activity, the pat-
down search was lawful. See United States v. Wangler, 987 F.2d 228, 230-31
(5th Cir. 1993). During the pat-down, Chief Etheridge found a plastic bag with
a white powder in it. After escorting Crawford to the restroom, Chief Etheridge

                                        3
   Case: 11-50136   Document: 00511650056      Page: 4   Date Filed: 10/31/2011

                                 No. 11-50136

lawfully extended the detention of Crawford and Galindo by taking reasonable
efforts to dispel his suspicion that Crawford was carrying cocaine by finding a
cocaine field test kit. See Pack, 612 F.3d at 350.
      After a field test kit was found, Chief Etheridge asked Crawford for
permission to search the pickup, and Crawford consented. As Crawford and
Galindo were still being lawfully detained when Crawford consented to the
search of the pickup, the search of the pickup did not unlawfully extend their
detention. See United States v. Shabazz, 993 F.2d 431, 437-38 (5th Cir. 1993).
After Chief Etheridge and the other law enforcement officers searched the
pickup, they requested a K-9 unit.
      Even though the detention lasted for approximately 45 minutes before the
K-9 unit was requested, much of this time was spent taking Crawford to the
restroom and performing the consensual search of the pickup. Galindo asserts
that the K-9 unit could have been requested earlier, but the evidence shows that
Chief Etheridge and the other law enforcement officers would not have known
that a K-9 unit was necessary until they searched the pickup and found that its
bed showed signs of tampering. See Brigham, 382 F.3d at 511-12. As Chief
Etheridge and the other law enforcement officers were properly investigating the
reasonable suspicion that additional criminal activity was occurring up until the
time that they requested the K-9 unit, that portion of the traffic stop was not
improper. See Pack, 612 F.3d at 350.
      Galindo does not challenge any part of the traffic stop that led to the
discovery of the marijuana and her arrest that occurred after the K-9 unit was
requested. Accordingly, she has waived any such challenge that she could have
raised. See United States v. Fagan, 821 F.2d 1002, 1015 n.9 (5th Cir. 1987). As
Galindo has not shown that her detention was unreasonably long or that the
district court erred by denying her motion to suppress, we do not reach the
government’s alternative contentions that Crawford’s consent to the searches



                                        4
   Case: 11-50136    Document: 00511650056   Page: 5   Date Filed: 10/31/2011

                                No. 11-50136

cured any illegal detention and that no evidence was seized as a result of an
illegal detention.
      AFFIRMED.




                                      5